DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “transmitting a match result, comprising matching images as captured and known, to a second location that is remote from the first” should be “transmitting the match result, comprising matching images as captured and known, to a second location that is remote from the first location”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “a plurality of second locations” should be “the plurality of second locations”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “the or each human viewer” should be “the human viewer”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “a human viewer” should be “the human viewer”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “a human viewer” should be “the human viewer”. Appropriate correction is required.

19 is objected to because of the following informalities: “selecting one or more best normalised image for that camera and passing the or each selected image to a feature extraction processor” should be “selecting one or more best normalised images for that camera and passing the one or more selected images to a feature extraction processor”; and “using a feature extraction processor” should be “using the feature extraction processor”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a comparator arranged to compare the captured images with images of known subjects in claim 18; an output device to output said recognition result in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 and 18 recite(s) recognising a human face by capturing images of faces at a first location; comparing the captured images with images of known subjects; outputting a match result when one of the captured images matches one of the images of the known subjects; carrying out, at the second location, a visual comparison of the displayed matching images, by a human viewer, and providing a manual confirmation of matching, when the human viewer decides that the displayed matching images are a true match. This judicial exception is not integrated into a practical application because generically recited computer elements, i.e. a comparator, a transmitter, input/output means and a display, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “transmitting a match result, comprising matching images as captured and known, to a second location that is remote from the first; displaying the matching images at the second location; and transmitting the result of the manual confirmation to a third location that is remote from said second location” are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Dependent claims 2-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Section 33(a) of the America Invents Act reads as follows:  


Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites a “Super Recogniser” which is defined in the specifications as follows: ‘Super Recogniser’ is a known term for people with very superior face recognition ability. It is estimated that 1-2% of the UK population are Super Recognisers who can remember 80% of faces they have seen. Ordinarily, people can only remember about 20% of faces. In the context of this specification, a Super Recogniser is a person whose facial recognition ability is at least 2, 3 or 4 times as good as that of an ordinary person. Therefore, claim 14 is directed to facial recognition ability of a person which is encompassing a human organism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al (US 7,558,408 B1).

claim 1, Steinberg discloses a method of recognising a human face (FIGS. 1a-1c), comprising the steps of: 
capturing images of faces at a first location (FIG. 1b, captured images 1315 by image capture device 1300; col. 3, lines 3-6); 
comparing the captured images with images of known subjects (FIGS. 4a-4b, steps 4210-4270; see col. 3, lines 14-23); 
outputting a match result when one of the captured images matches one of the images of the known subjects (FIGS. 4a-4b, steps 4250-4290; col. 3, lines 24-27; col. 23, lines 5-14); 
transmitting a match result, comprising matching images as captured and known, to a second location that is remote from the first (see user interface modules in FIGS. 1a-1b; col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30); 
displaying the matching images at the second location (FIGS. 14a-14d; col. 11, lines 50-66: then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: It begins by loading the Manual Recognition List [4310] and loading the first face candidate region from that list [4320]. This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed); 
carrying out, at the second location, a visual comparison of the displayed matching images, by a human viewer (FIG. 4b, step 4330; see col. 11, lines 50-66; col. 23, lines 23-30);  
providing a manual confirmation of matching, when the human viewer decides that the displayed matching images are a true match (FIG. 4b, step 4340-4350; col. 11, lines 50-66; col. 23, lines 23-30: Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350], or if the Faceprint is within a predetermined minimum distance of an existing Identity Grouping then that Identity Grouping is enlarged to encompass the Faceprint); and 
transmitting the result of the manual confirmation to a third location that is remote from said second location (see Image Classification Database in FIGS. 1a-1c which is updated If the Faceprint can be clearly associated with a single identity region then the face is considered to be positively identified; col. 23, lines 23-30: Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350]; see col. 10, lines 50-54; a collection of images is typically stored on a personal computer, although alternatively it may also be stored on a local database server, or on a remote server which is accessed over a network; see also col. 19, lines 30-52). 

As to claim 2, Steinberg further discloses wherein said match result is output when one of the captured images matches one of the images of the known subjects with a degree of (FIGS. 4a-4b, steps 4250-4290; col. 5, lines 1-10). 

As to claim 4, Steinberg further discloses wherein said manual confirmation of matching is effected by the human viewer activating a key or device to indicate a true match (FIGS. 14a-14d; FIG. 1b, user interface modules 1200; see col. 23, lines 23-30: This face candidate region is next presented to the user of the system via a dialog box). 

As to claim 5, Steinberg further discloses further comprising the step of displaying the result of the manual confirmation at said third location, the displayed result indicating by text and/or graphically that the match has been confirmed (FIGS. 14a-14d; see col. 23, lines 54-56: A message detailing the successful match may be sent to the Message Module which may store, forward, or display it, depending on the administrative settings of the system). 

As to claim 6, Steinberg further discloses wherein said displayed result includes the matching captured and known images (FIGS. 14a-14d). 

As to claim 7, Steinberg further discloses wherein said displayed result includes text to indicate details of the subject of the confirmed match (FIGS. 14a-14d). 

As to claim 8, Steinberg further discloses wherein at least some of said known images are stored at said second location and, for such images, the match result received from the first location includes identifying data to identify the matched stored image, which is then displayed FIGS. 14a-14d; col. 11, lines 50-66: then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: It begins by loading the Manual Recognition List [4310] and loading the first face candidate region from that list [4320]. This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed). 

As to claim 9, Steinberg further discloses wherein, at the second location, the human viewer has a key or device to indicate a false match and, upon activation of that key or device, the result of the manual confirmation is a negative result, indicating that the viewer does not consider that the displayed matching images are a true match (FIGS. 14a-14d; FIG. 1b, user interface modules 1200; see col. 23, lines 23-30: This face candidate region is next presented to the user of the system via a dialog box). 

As to claim 10, Steinberg further discloses wherein, at the second location, the human viewer has a key or device to indicate on a predetermined scale the confidence of the viewer that the displayed matching images are a true match (FIGS. 14a-14d, see percentage associated with images). 

claim 14, Steinberg further discloses wherein the or each human viewer is a `Super Recogniser` (FIG. 4b, step 4330; see col. 11, lines 60-66).  

As to claim 17, Steinberg further discloses wherein said match result is output automatically and aggregated with the result of the manual confirmation from at least one said second location (col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350], or if the Faceprint is within a predetermined minimum distance of an existing Identity Grouping then that Identity Grouping is enlarged to encompass the Faceprint). 

As to claim 18, Steinberg discloses a system for recognising a human face (FIGS. 1a-1c), the system comprising 
an imaging device arranged to capture images of faces at a first location (FIG. 1b, captured images 1315 by image capture device 1300; col. 3, lines 3-6); a comparator arranged to compare the captured images with images of known subjects (FIGS. 4a-4b, steps 4210-4270; see col. 3, lines 14-23); an output means arranged to output a match result when one of the captured images matches one of the images of the known subjects (FIGS. 4a-4b, steps 4250-4290; col. 3, lines 24-27; col. 23, lines 5-14); a transmitter arranged to transmit a match result, (see user interface modules in FIGS. 1a-1b; col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30);  a display arranged to display the matching images at the second location (FIGS. 14a-14d; col. 11, lines 50-66: then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30: It begins by loading the Manual Recognition List [4310] and loading the first face candidate region from that list [4320]. This face candidate region is next presented to the user of the system via a dialog box [4330]. This dialog box includes the current face candidate region and, if the associated Faceprint was processed by the auto-identification algorithm, a number of potential matching faces of "known persons" may also be explicitly displayed); an input means at the second location arranged to receive an input from a human viewer of the display (FIG. 4b, step 4330; see col. 11, lines 50-66; col. 23, lines 23-30), to indicate a manual confirmation of matching, when the human viewer decides that the displayed matching images are a true match (see user interface modules in FIGS. 1a-1b; col. 11, lines 50-66: If, however, there are several equally probable identity matches, or the workflow module is running in " manual" or "learning" mode, then the face recognition module passes these images onto the workflow module which then presents these possible matches to the user and requests that they select a matching "person" for this facial image; see col. 23, lines 23-30); and a (see Image Classification Database  in FIGS. 1a-1c which is updated If the Faceprint can be clearly associated with a single identity region then the face is considered to be positively identified; col. 23, lines 23-30: Given that the user does identify the face candidate region, then the associated Faceprint is added to a new Identity Grouping for that person and a new Face Class is also created for the Faceprint [4350]; see col. 10, lines 50-54; a collection of images is typically stored on a personal computer, although alternatively it may also be stored on a local database server, or on a remote server which is accessed over a network; see also col. 19, lines 30-52): the system being configured to perform a method according to claim 1 (see rejection of claim 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al (US 7,558,408 B1) in view of Ozog (US 10027727 B1).

As to claim 3, Steinberg fails to explicitly disclose wherein the first location and the third location are the same location.
(col. 7, lines 37-50; see FIGS. 9-11).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include wherein the first location and the third location are the same location in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 11, Steinberg fails to explicitly disclose wherein there are a plurality of second locations, each of which receives the same match result from the first location, and at each of which a human viewer may provide a manual confirmation of the match as aforesaid. 
However, Ozog teaches wherein there are a plurality of second locations, each of which receives the same match result from the first location (FIG. 1, clients 106), and at each of which a human viewer may provide a manual confirmation of the match as aforesaid (FIG. 4; see FIGS. 6-7).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include wherein there are a plurality of second locations, each of which receives the same match result from the first location, and at each of which a human viewer may provide a manual confirmation of the match as aforesaid in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 12, the combination of Steinberg and Ozog further discloses wherein the manual confirmations from a plurality of second locations for a given match result are aggregated at the third location (Ozog; see col. 13, lines 8-12). 

As to claim 13, Steinberg fails to explicitly disclose wherein a data store at the third location stores rating data for a plurality of human viewers and the rating data for a given one of the viewers is applied to each manual confirmation received from that viewer, such that the manual confirmation is weighted by the rating data. 
However, Ozog teaches wherein a data store at the third location stores rating data for a plurality of human viewers and the rating data for a given one of the viewers is applied to each manual confirmation received from that viewer, such that the manual confirmation is weighted by the rating data (see col. 14, lines 6-43).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Ozog’s teachings to include wherein a data store at the third location stores rating data for a plurality of human viewers and the rating data for a given one of the viewers is applied to each manual confirmation received from that viewer, such that the manual confirmation is weighted by the rating data in order to improve face detection (Ozog; col 20, lines 55-65).

As to claim 15, Steinberg further discloses comprising the further steps of displaying images of known matches to a human viewer (FIGS. 14a-14d).
Steinberg fails to explicitly disclose rating the human viewer in dependence upon the viewer's accuracy in confirming the known matches. 
However, Ozog teaches rating the human viewer in dependence upon the viewer's accuracy in confirming the known matches (see col. 14, lines 6-43).
(Ozog; col 20, lines 55-65).

As to claim 16, the combination of Steinberg and Ozog further discloses wherein known matches are displayed to a human viewer before and after unconfirmed matches (Steinberg; FIGS. 14a-14d). 

Claims 19 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al (US 7,558,408 B1) in view of Kozakaya et al (US 20040136574 A1).

As to claim 19, Steinberg fails to explicitly disclose wherein said steps of capturing images, comparing the captured images and outputting a match result are effected by: 
providing an array of cameras that are spaced horizontally from one another such that the cameras provide multiple viewpoints of the scene with overlapping fields of view; 
for each of the cameras, generating a sequence of images of the object, normalising each of those images to a canonical view, selecting one or more best normalised image for that camera and passing the or each selected image to a feature extraction processor; 
extracting feature data from each of the selected images; 
comparing the extracted feature data of each of the selected images with stored, corresponding feature data of known 3D objects using a recognition processor; and 

However, Kozakaya teaches wherein said steps of capturing images, comparing the captured images and outputting a match result are effected by: 
providing an array of cameras that are spaced horizontally from one another such that the cameras provide multiple viewpoints of the scene with overlapping fields of view (FIG. 1, cameras 1-N; see [0037], [0040]); 
for each of the cameras, generating a sequence of images of the object, normalising each of those images to a canonical view, selecting one or more best normalised image for that camera and passing the or each selected image to a feature extraction processor (see [0046], [0068]); 
extracting feature data from each of the selected images (FIG. 1, face feature extracting unit 103; see [0038], [0044]); 
comparing the extracted feature data of each of the selected images with stored, corresponding feature data of known 3D objects using a recognition processor (FIG. 1, person recognizing unit 104; see [0039]-[0040], [0046]); and 
outputting a recognition result when the extracted feature data of at least one of the selected images corresponds to stored, corresponding feature data of at least one of the known 3D objects (FIG. 1, output apparatus 106; see [0039]-[0040], [0047]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Steinberg using Kozakaya’s teachings to include wherein said steps of capturing images, comparing the captured images and outputting a match result are effected by: providing an array of cameras that are spaced horizontally from one (Kozakaya; [0085]).

As to claim 32, the combination of Steinberg and Kozakaya further discloses the system including the array of cameras that are spaced from one another such that the cameras provide multiple viewpoints of the scene with overlapping fields of view (Kozakaya; FIG. 1, cameras 1-N; see [0037], [0040]); for each of the cameras, means for generating a sequence of images of the object, normalising each of those images to a canonical view and selecting at least one best normalised image for that camera (Kozakaya; see [0046], [0068]); the feature extraction (Kozakaya; FIG. 1, face feature extracting unit 103; see [0038], [0044]); the recognition processor (Kozakaya; FIG. 1, person recognizing unit 104; see [0039]-[0040], [0046]); a data store that stores said corresponding feature data of known 3D objects (Kozakaya; FIG. 1, registration information holding unit 105; see [0039]-[0040]); and an output device to output said recognition result (Kozakaya; FIG. 1, output apparatus 106; see [0039]-[0040], [0047]): the system being configured to perform a method according to claim 19 (see rejection of claim 19 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482